Citation Nr: 1041227	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-08 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), effective June 9, 2006 
through October 4, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
effective October 5, 2009.

3.  Entitlement to an initial rating in excess of 40 percent for 
lumbar canal stenosis, status post decompressive laminectomies, 
and bilateral foramoinotomies, L4-L5.  

4.  Entitlement to a separate compensable rating for 
radiculopathy of the right lower extremity.

5.  Entitlement to a separate compensable rating for a neurologic 
disability of the left lower extremity, manifested by weakness.
6.  For the period from March 10, 1997 through October 4, 2009, 
entitlement to an initial compensable rating for a bilateral 
hearing loss disability.  

7.  Entitlement to a rating in excess of 20 percent for a 
bilateral hearing loss disability, effective October 5, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from April 1941 to October 
1945.

The appellant is the Veteran's legal custodian and brings this 
case on behalf of the Veteran.

In August 2007, the Board of Veterans' Appeals (Board) confirmed 
and continued decisions by the RO which denied the Veteran's 
claims of entitlement to increased ratings for PTSD; hearing loss 
disability; and lumbar canal stenosis, status post decompressive 
laminectomies, and bilateral foramoinotomies, L4-L5.  In regard 
to the Veteran's low back disability, the Board also denied an 
ancillary issue of entitlement to a separate compensable rating 
for neurologic impairment.

In September 2008, following a Joint Motion for Remand by the 
Veteran and VA, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's August 2007 decision and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.  

In April 2009, the Board remanded the case for further 
development.  In July 2010, following the requested development, 
the VA Appeals Management Center (AMC) in Washington, D.C. raised 
the Veteran's rating for his PTSD from 30 percent to 50 percent.  
The AMC also raised the Veteran's rating for his bilateral 
hearing loss disability from noncompensable to 20 percent.  Both 
of those ratings became effective October 5, 2009.  The AMC 
confirmed and continued the initial 40 percent rating for his 
lumbar canal stenosis, status post decompressive laminectomies, 
and bilateral foramoinotomies, L4-L5.  Thereafter, the case was 
returned to the Board for further appellate consideration.

When service connection was granted for the Veteran's lumbar 
spine disability, it was rated as intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  In its July 2010 
decision, the AMC rated that disability as arthritis under 4.71a, 
Diagnostic Code 5242.  However, after reviewing the record, the 
Board finds that the preponderance of the evidence shows that the 
Veteran's service-connected low back disability is, primarily, 
manifested by many symptoms associated with intervertebral disc 
syndrome.  Therefore, the Board will rate the Veteran's low back 
disability accordingly.  

In the Joint Motion for Remand, the Veteran noted that in rating 
his low back disability that he had separate neurologic 
abnormalities, including radiculopathy in the right lower 
extremity.  Therefore, the development taken as a result of the 
Joint Motion had to include applicability of the rating schedule 
to the Veteran's neurologic symptoms.  Hence, additional separate 
issues have been added to the title page to reflect the 
consideration of those symptoms.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving entitlement to a an increased rating for a 
hearing loss disability and the issue of entitlement to a 
separate rating for disability of the left lower extremity are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period from June 9, 2006 through October 4, 2009, the 
Veteran's service-connected PTSD, manifested primarily by sleep 
impairment, nightmares, impaired recent memory, irritability, and 
rambling conversation, was productive of no more than 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  Effective October 5, 2009, the Veteran's service-connected 
PTSD, manifested primarily by sleep impairment, nightmares, 
impaired recent memory, irritability, and rambling conversation, 
was productive of no more than occupational and social impairment 
with reduced reliability and productivity.

3.  The Veteran's lumbar canal stenosis, status post 
decompressive laminectomies, and bilateral foramoinotomies, L4-
L5, manifested primarily by tenderness to palpation, stiffness, 
muscle spasm, and flexion to as little as 30 degrees, is 
productive of no more than severe impairment.   

4.  The Veteran has mild, incomplete paralysis of the sciatic 
nerve, manifested by right radiculopathy.

CONCLUSIONS OF LAW

1.  For the period from June 9, 2006 through October 4, 2009, the 
criteria for an initial rating in excess of 30 percent for PTSD 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2010).

2.  Since October 5, 2009, the criteria for a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2010).

3.  Entitlement to an initial rating in excess of 40 percent for 
lumbar canal stenosis, status post decompressive laminectomies, 
and bilateral foramoinotomies, L4-L5, effective March 10, 1997.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2010) (previously rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, revised effective September 22, 2002 and 
September 26, 2003).

4.  The criteria for entitlement to a separate 10 percent rating 
for incomplete paralysis of the sciatic nerve, manifested by 
right radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2010); .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
increased ratings for his service-connected PTSD and for his 
service-connected lumbar spine disability.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In an October 2000 decision, the Board granted the Veteran's 
claim of entitlement to service connection for a lumbar spine 
disability.  Later that month, the RO assigned a 20 percent 
disability evaluation, effective March 10, 1997.  The Veteran 
disagreed with that rating, and this appeal ensued.  That rating 
was, later, increased to 40 percent; however, the effective date 
was retained.  As that increase did not constitute a full grant 
of benefits sought, the Board retained jurisdiction over the 
increased rating issue.

In November 2006, during the course of the appeal, the RO granted 
the Veteran's claim of entitlement to service connection for PTSD 
and assigned a 30 percent rating, effective June 6, 2009.  The 
Veteran perfected an appeal to that rating and the increased 
rating issue was added to the appeal for an increased rating for 
his lumbar spine disability.  In July 2010, the AMC raised that 
rating to 50 percent, effective October 5, 2009.  As above, that 
increase did not constitute a full grant of benefits sought; and, 
therefore, the Board also retained jurisdiction over that issue.  

During the course of the appeal, VA notified the Veteran of the 
information and evidence necessary to substantiate and complete 
his claims, including the evidence to be provided by the Veteran, 
and notice of the evidence VA would attempt to obtain.  VA 
informed him that in order to establish an increased rating for 
his service-connected disabilities, the evidence had to show that 
such disabilities had worsened and the manner in which such 
worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a).  During the course of the appeal, the 
Veteran and his representative have shown good familiarity with 
the criteria for increased ratings, as their efforts have not 
only produced increased ratings to date, they have resulted in 
the Court's vacating a Board decision for further development and 
readjudication.
Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records reflecting his 
treatment by private health care providers from January 1995 
through June 2006; and records reflecting his treatment by VA 
from April 2000 through June 2009.  

In July 1997, January 2001, May and November 2003, October 2004, 
March 2006, and October 2009, VA also examined the Veteran to 
determine the nature, etiology, and level of impairment due to 
his service connected PTSD and low back disability.  The VA 
examination reports reflect that the examiners reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, reviewed pertinent 
medical research, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, with respect to the increased rating issues, VA offered 
the Veteran an opportunity to present additional evidence and 
argument at a hearing on appeal.  However, to date, he has 
declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2010).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in this case, service 
connection is granted and an initial rating award is at issue 
separate ratings can be assigned for separate periods from the 
time service connection became effective.)  Fenderson v. West, 12 
Vet. App. 119 (1999).  That is, a veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the service connection claim 
was filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

PTSD

The Veteran contends that the ratings for his service-connected 
PTSD for the periods from June 9, 2006 through October 4, 2009 
and since October 5, 2009 do not adequately reflect the level of 
impairment caused by that disability.  Therefore, he maintains 
that increased ratings are warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted 
when there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships. Id.

Relevant to an evaluation of the level of impairment caused by 
PTSD is the score on the Veteran's Global Assessment of 
Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  In this regard, the Board notes that the nomenclature in 
DSM IV has been specifically adopted by VA in the evaluation of 
mental disorders. 38 C.F.R. § 4.125, 4.130 (2010).  

A GAF score of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  Id.; 
see Carpenter v. Brown, 240, 242 (1995).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., where a depressed man avoids friends, neglects 
family, and is not able to work).  Id.; see Brambley v. Principi, 
17 Vet. App. 20 (2003) (J. Steinburg concurring) (A GAF of 40 
signifies considerably greater occupational impairment than a GAF 
of 50.)  

Effective June 9, 2006 through October 4, 2009

A review of the evidence, such as a VA outpatient treatment 
record, dated in June 2006 and the report of a September 2006 VA 
psychiatric examination, show that from June 9, 2006 through 
October 4, 2009, the Veteran's PTSD was manifested, primarily, by 
sleep impairment, nightmares, impaired recent memory, 
irritability, and rambling conversation.  Although his GAF of 35 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, the GAF 
score is not dispositive of the level of impairment cause by his 
PTSD.  Rather, it is considered in light of all of the evidence 
of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); 
Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  

In this case, the manifestations of the Veteran's PTSD, during 
the time period indicated, do not comport with the criteria for 
an increased rating.  Although the September 2006 VA examiner 
found the Veteran incompetent to handle his financial affairs, 
the Veteran is, generally, well-groomed, alert, attentive, 
cooperative, and well-oriented.  He does not demonstrate 
inappropriate behavior, including suicidal or homicidal ideation, 
nor does he demonstrate manifestations indicative of a detachment 
from reality.  Moreover, he has a broad affect and good insight 
and judgment.  There is no competent evidence of any associated 
panic attacks, difficulty in understanding complex commands; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  In this 
regard, objective lay evidence gives a complimentary history.  He 
retired in 1979, and in October 1998, the Operations Manager at 
the Veteran's former employer reported that the Veteran had been 
a production foreman and had been honest, dedicated, and loyal.  
He noted that although the Veteran had chronic back pain, he was 
able to carry on because of his devotion to the job and co-
workers.  In addition, the more recent evidence shows that he 
gets along fine with his siblings as well as other friendly 
people.  Although he has been married on five occasions, the 
evidence does not show the reasons for the termination of those 
marriages.  

On October 3, 2006, the Veteran presented at the VA mental health 
clinic; he was very vocal and passed back and forth.  He was 
agitated about a paralegal he said had stolen a large sum of 
money from him.  He was noted to be rambling from one thought to 
another and was speaking very fast.  An appointment was made for 
him to speak with a social worker; no mental health evaluation 
was conducted at that time.

In light of the foregoing, the manifestations of the Veteran's 
PTSD do not meet or more nearly approximate the schedular 
criteria for a rating in excess of 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Therefore, an increased rating 
for the period from June 9, 2006 through October 4, 2009 is not 
warranted.  Accordingly, the appeal is denied.

The Rating Effective October 5, 2009

On October 5, 2009, the Veteran was examined by VA to determine 
the extent of impairment due to his service-connected  PTSD.  
Although he was unsure of the reason for the examination, he was 
oriented to time and place.  It was noted that he lived alone and 
had no friends.  However, he reportedly got along well with the 
people he saw regularly, such as his legal guardian, his driver, 
and his housekeeper who came every two weeks.  While he had no 
contact with two siblings who were in ill health or with his 
daughter, he reportedly spoke regularly with another sibling.  It 
was difficult to elicit information because the Veteran expressed 
his anger towards VA.  Despite this, he referred to daily 
intrusive thoughts; he persistently discussed military events 
during the interview.  He denied any current treatment.

In addition to sleep impairment, nightmares, and loss of short 
and long-term memory, the Veteran demonstrated, some anxiousness 
and aggression; loud, tangential speech; loose associations; and 
limited insight and judgment.  However, the examination was 
negative for evidence of obsessional rituals which interfered 
with his routine activities; near-continuous panic or depression; 
impaired impulse control, such as unprovoked irritability with 
periods of violence; or spatial disorientation.  In addition, his 
grooming remained adequate, and he maintained good eye contact.  
He denied any suicidal or homicidal ideations or visual or 
auditory hallucinations.  Although he demonstrated some cognitive 
deficits, the examiner noted that they were associated with his 
Alzheimer's dementia.  The examiner assigned the Veteran a GAF of 
40.  However, he attributed that score primarily to dementia from 
Alzheimer's disease.  The examiner commented that by itself, the 
Veteran's PTSD was, most likely, consistent with a GAF of 54.  He 
identified such a score as being compatible with moderate 
impairment.  While not dispositive, it militates against a 
finding that the PTSD has gotten worse.  When considered in light 
of the manifestations presented by the Veteran, the Veteran's 
PTSD does not meet or more nearly approximate the criteria for a 
rating in excess of 50 percent.  Accordingly, that rating is 
confirmed and continued, and the appeal is denied.

The Lumbar Spine

The Veteran contends that the rating for his service connected 
lumbar spine disability does not adequately reflect the level of 
impairment caused by that disorder.  Therefore, he maintains that 
an increased rating is warranted.  Again, however, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The Veteran's service-connected lumbar canal stenosis, status 
post decompressive laminectomies, and bilateral foramoinotomies, 
L4-L5, is rated as intervertebral disc syndrome.  At the outset 
of the Veteran's claim, a 40 percent rating was warranted for 
intervertebral disc syndrome which was productive of severe 
impairment, manifested by recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 60 percent 
rating was warranted for intervertebral disc syndrome which was 
productive of pronounced impairment, manifested by persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  In such 
cases, there was little intermittent relief.  Id.

During the pendency of the Veteran's appeal, the regulations 
pertaining to intervertebral disc syndrome were revised.  
Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 
67 Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) was rated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method resulted in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 
40 percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating was 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code or 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

During the period from September 23, 2002 through September 26, 
2003, a 10 percent rating was warranted for slight limitation of 
motion of the lumbar spine, while a 20 percent rating was 
warranted for moderate limitation of motion.  A 40 percent rating 
was warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

During the period from September 23, 2002 through September 26, 
2003, neurologic manifestations of the lumbar spine were rated in 
accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under 
that code, a 10 percent rating was warranted for mild, incomplete 
paralysis of the sciatic nerve; and a 20 percent rating was 
warranted for moderate incomplete paralysis.  A 40 percent rating 
was warranted for moderately severe incomplete paralysis.

Effective September 26, 2003, the rating schedule with respect 
to evaluating the Veteran's intervertebral disc syndrome was, 
again, revised.  Schedule for Rating Disabilities; The Spine, 68 
Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  

Under the revised regulations, intervertebral disc syndrome is to 
be rated in one of two ways:  either on the basis of the total 
duration of incapacitating episodes noted above or on the basis 
of the following general rating formula:



General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

A 40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, when forward flexion 
of the thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire thoracolumbar 
spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer required the 
orthopedic and neurologic manifestations to be evaluated 
separately and the combined.  Rather, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, are to be evaluated under an 
appropriate Diagnostic Code.  General Rating Formula for Diseases 
and Injuries of the Spine, 38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  

Where a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the Veteran applies 
unless Congress provided otherwise or permitted the Secretary of 
VA to do otherwise and the Secretary did so.  Vet. Aff. Op. Gen. 
Couns. Prec.   7-03.  The Board will therefore evaluate the 
Veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind that 
the revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002). 

The Board provided the Veteran with the new regulatory criteria, 
and the Veteran and his representative have shown a good 
understanding of the criteria.  Indeed, the Court's vacation and 
remand of the Board's July 2006 decision was based, in part, upon 
their argument in regard to those regulations.  Therefore, there 
is no prejudice to the Veteran in the Board adjudicating the 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

A review of the evidence discloses that from the time service 
connection became effective March 10, 1997, the Veteran's 
service-connected low back disability has been manifested 
primarily by tenderness to palpation, stiffness, muscle spasm, 
and limitation of motion.  Although he has a right-sided limp and 
walks with a cane, he has been able to flex his lumbar spine to 
at least 30 degrees.  That degree of flexion, was recorded during 
his treatment at the Sunrise Ambulatory Surgery Center in June 
2004.  However, the preponderance of the evidence, dated before 
and after that time, shows that the Veteran has a greater degree 
of flexion.  For example, the reports of his VA examinations in 
July 1997, January 2001, May and November 2003, March 2006 and 
October 2009 show that he is able to flex his spine to at least 
60 degrees.  Moreover, there is no evidence of incapacitating 
episodes or ankylosis of the lumbar spine, either favorable or 
unfavorable.  While repetitive use and activity causes increased 
pain, the preponderance of the evidence shows no additional 
limitation of lumbar spine motion, increased fatigability, or 
incoordination.  In fact, since service connection became 
effective, the evidence shows that the manifestations of the 
Veteran's service-connected low back disability have, generally, 
been characterized as no more than severe in nature.  Such a 
conclusion is exemplified by the report of a November 2002 
independent examination by B. S., M.D.  Based upon the Veteran's 
overall condition, including the subjective and objective 
findings, Dr. S. concluded that the Veteran's then-present 
condition fell under Diagnostic Code 5293 for recurring attacks 
of severe intervertebral disc syndrome.  During a May 2003 VA 
examination, the Veteran was noted to walk with a right-sided 
limp.  He was tender to palpation of the right paralumbar 
musculature; there were no muscle spasms; and he complained of 
pain on the midline of the lumbar spine.  Deep tendon reflexes 
were 2/4 bilaterally and muscle strength was 5/5 bilaterally.  
Straight leg raises caused pain at 90 degrees on the right; the 
left was negative.  He had 60 degrees of flexion, 10 degrees of 
extension, and 20 degrees side bending bilaterally, with 
complaints of pain at the terminal degrees.  No clear-cut 
neurologic findings were made during a November neurologic 
examination; the orthopedic examination was essentially unchanged 
from the May examination.  None of the other examiners or health 
care providers from VA or private sources has found that 
disability productive of pronounced impairment.  Indeed, the 
preponderance of the evidence is against a finding that he met or 
more nearly approximated the schedular criteria for a rating in 
excess of 40 percent, under any of the applicable diagnostic 
codes.  

The evidence does show that since service connection became 
effective, the Veteran's low back disability has, also, been 
manifested of complaints of low back pain radiating down his 
right lower extremity to his right knee.  In February 1995, an 
EMG was consistent with old L4 radiculopathy on the right.  The 
Veteran contends that such manifestations are neurologic in 
nature and cause impairment separate and apart from the 
orthopedic manifestations attributable directly to his back, such 
as limitation of lumbar spine motion.  Therefore, he maintains 
that separate ratings are warranted for his neurologic 
manifestations.  

Unless otherwise provided in the Rating Schedule, the 
disabilities arising from a single disease entity are to be rated 
separately, as are all other disabling conditions, if any.  All 
ratings are then to be combined to determine the overall rating.  
38 C.F.R. § 4.25(b).  In this regard, the United States Court of 
Veterans Appeals (Court) has stated that the Veteran can receive 
separate disability ratings for an underlying disability as well 
as for additional, separate disability.  For example, painful 
scars, may be rated separately from a knee disability, manifested 
primarily by limitation of motion of the knees.  The essential 
factor is that there be separately identifiable disabilities.  
Rating the "same disability" or the "same manifestation" under 
different diagnostic codes constitutes the prohibited practice of 
pyramiding.   38 C.F.R. § 4.14 (2010); see, e.g., Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1996); see also, Vet. Aff. Op. 
Gen. Couns. Prec. 23-97, Multiple Ratings for Knee Disability, 62 
Fed. Reg. 63,604 (1997).  

In this case, the Veteran's back pain radiating down his right 
lower extremity is neurologic in nature and manifested primarily 
by weakness.  Such manifestations constitute, a disability 
distinct from the orthopedic manifestations associated directly 
with his service-connected low back disability, such as 
limitation of motion.  As such, the neurologic manifestations 
warrant a separate rating.

The neurologic manifestations of the Veteran's lumbar spine are 
rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Under that code, a 10 percent rating is warranted for 
mild, incomplete paralysis of the sciatic nerve; and a 20 percent 
rating is warranted for moderate incomplete paralysis.  

There is no evidence, however, that the radiculopathy, by itself, 
is productive of any more than mild impairment.  In fact, the 
report of the most recent VA examination is negative for any more 
than very mild weakness in the lower extremities.  Accordingly, a 
separate 10 percent rating is warranted for radiculopathy of the 
right lower extremity.  To that extent, the appeal is granted.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
PTSD and low back disability.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative his 
identified, and the Board has not found, any factors which may be 
considered to be exceptional or unusual with respect to the 
service-connected PTSD or low back disability.  In this regard, 
the record does not show that the Veteran has required frequent 
hospitalizations for his either of those disabilities.  There is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  In short, the evidence does not support the 
proposition that the Veteran's PTSD or low back disability 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted under 38 
C.F.R. § 3.321 (b)(1).


ORDER

For the period from June 9, 2006 through October 4, 2009, 
entitlement to an initial rating in excess of 30 percent for PTSD 
is denied.

Since October 5, 2009, entitlement to a rating in excess of 50 
percent for PTSD is denied.

Entitlement to an initial rating in excess of 40 percent for 
lumbar canal stenosis, status post decompressive laminectomies, 
and bilateral foramoinotomies, L4-L5, is denied.  

Entitlement to a separate 10 percent rating for radiculopathy of 
the right lower extremity is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

The Veteran also seeks entitlement to an initial compensable 
rating for a bilateral hearing loss disability, effective March 
10, 1997 through October 4, 2009 and entitlement to a rating in 
excess of 20 percent for a bilateral hearing loss disability, 
effective October 5, 2009.  

In October 2009, pursuant to the actions set forth in the Joint 
Motion for Remand, the Veteran was examined by VA to determine 
the extent of impairment due to his service-connected bilateral 
hearing loss disability.  In the Joint Motion for Remand, the 
parties explicitly stated that in addition to dictating objective 
test results, the VA audiologist had to fully describe the 
functional affects of the Veteran's service-connected hearing 
loss disability.  However, the report of the October 2009 VA 
audiologic examination is negative for such a description.  

As a matter of law, the Veteran has a right to compliance with 
the Board's remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  However, where the lack of compliance does not result in 
prejudice to the Veteran, the Board may proceed to decide the 
merits of the claim.  Id.  In this case, the Board cannot say, 
based on the record before it, that the Veteran here has not been 
harmed.  This is particularly true, where the VA examination did 
not comply with the specific instructions set forth in the Joint 
Motion for Remand.  Therefore, additional development of the 
record is warranted with respect to the Veteran's claim for an 
increased rating for hearing loss disability.  

Finally, the Board notes that during the most recent VA 
orthopedic examination, the examiner found very mild weakness in 
the Veteran's lower extremities.  While he did not otherwise 
identify any clearcut neurologic abnormalities, the examiner 
suggested that such weakness in the left lower extremity was 
related to the Veteran's service-connected low back disability.  
Therefore, a neurologic evaluation of the left lower extremity is 
warranted.  

In light of the foregoing, further development of the evidence is 
warranted prior to further consideration by the Board.  
Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for a VA 
audiologic examination to determine the 
nature and extent of his service-connected 
bilateral hearing loss disability.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

In addition to dictating objective test 
results, the VA audiologist must fully 
describe the functional affects of the 
Veteran's service-connected hearing loss 
disability.  Such a description could 
include, but is not limited to, the 
Veteran's difficulty in the following 
situations: background noise; not facing 
the speaker; soft-spoken individuals; group 
settings; room to room; children's voices; 
listening to the television; listening to 
the telephone; and large rooms, 
auditoriums, and churches.  In this regard, 
the examiner should note whether any 
functional limitations are unusual or 
unexpected with respect to the Veteran's 
particular hearing loss disability.  

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).

2.  Schedule the Veteran for a VA 
neurologic examination to determine the 
nature and extent of any neurologic 
disabilities associated with his service-
connected low back disability, including, 
but not limited to, those involving his 
left lower extremity.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must identify the 
manifestations of any neurologic disability 
affecting the left lower extremity, and 
state whether it is at least as likely as 
not (50/50 chance) that it is related to 
his service-connected low back disability.  

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).

3.  When the actions requested in parts 1 
and 2 have been completed, undertake any 
other indicated development.  Then 
readjudicate the issues of entitlement to 
an initial compensable rating for a 
bilateral hearing loss disability, 
effective March 10, 1997 through October 4, 
2009 and entitlement to a rating in excess 
of 20 percent for a bilateral hearing loss 
disability, effective October 5, 2009.  
Also adjudicate the claim of entitlement to 
a separate compensable rating for a 
neurologic disability of the Veteran's left 
lower extremity, manifested by weakness.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-
73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  In this regard, please note, 
this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


